DETAILED ACTION
	Claims 1-14, 16, and 17 are currently pending in the instant application.  Claims 1-8, 12-14, 16, and 17 are withdrawn from consideration as being for non-elected subject matter.  Claims 9-11 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 February 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group VIII, claims 9-11 in the reply filed on 26 March 2021 has been previously acknowledged.
Response to Amendment and Arguments
Applicant's amendment and arguments filed 4 February 2022 have been fully considered and entered into the instant application.  
Applicant’s amendment has overcome the objection to the specification.
In regards to the 35 USC 102(a)(1) rejections and the 35 USC 103 rejection, applicant states that the arguments and amendments filed 5 January 2022 were sufficient to overcome the outstanding anticipation rejections.  This is not correct as the examiner stated that “the amendment would appear to overcome the 102/103 rejections based on the reasonings of record.”  The 35 USC 102 and 103 rejections are maintained for differing reasons as seen below.
Claim 9 has been amended to:

    PNG
    media_image1.png
    117
    694
    media_image1.png
    Greyscale
.  The addition of a “human” dose to claim 9 is equivalent to adding an intended use to the pharmaceutical composition claim, i.e. the administration to a human.  An intended use of “human” dose does not overcome the prior art rejections as the instant claims are drawn to product claims and not method claims.  While these product claims include an intended use in the recitation that the dose is for administration to a human “human dose”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, being administered to a human, then it meets the claim.  In the instant case, the prior art structure is capable of performing the intended use of being administered to a human.  Additionally, an intended use generally is not limiting when the claim body describes a structurally complete invention such that deletion of the intended use phrase does not affect the structure or steps of the claimed invention.  As is the instant case, the deletion of the intended use “human” does not affect the structure of the claimed invention as the structure is a pharmaceutical composition comprising an active ingredient of formula I, or a pharmaceutically acceptable salt thereof or a hydrate thereof at a dose of greater than 2 mg to 10mg or less based on the free base of the compound of Formula I.  It is noted that recitation of the intended utility into a compound claim which can otherwise stand alone is not considered a further limitation of the claim. In re Ridden, 318 F.2d 761, 138 USPQ 112.  Additionally, A recitation of the intended utility does not impart patentability to a known composition.  In re Spada, 911 F.2d 705, 15 USPQ 2d 1655 (Fed. Cir. 1990).  Lastly, a compound and its properties are inseparable.  In re Papesch, 315 F.2d 381, 137 USP 43 (CCPA 1963)
In regards to the first 35 USC 102(a)(1) rejection, Applicant argues that Ahn’467 does not anticipate claim 9 at least because the broad daily dosage of 0.1-2000 mg/day or even the 1-200mg/day does not provide “sufficient specificity to constitute an anticipation rejection under the statute.  This argument is not persuasive as provided in the Ahn’467 reference, and noted by applicant on page 9 of the remarks, Ahn’467 provides 3.75 mg/kg provided to Cebus monkeys (capuchin monkeys), which is smaller than a human, see de Souza et al. which provides that Capuchin monkeys can weigh between 1 to 2.9 kg, page 14.  Therefore a theoretical conversion of 3.75mg/kg would correspond to a dose of about 3.75 to about 10.88mg in a capuchin monkey, which is within the range of the instant claims as the instant claims are pharmaceutical composition claims and are not methods of treating humans. 
 While the theoretical conversion to administer to a human would be 15mg for the 3.75mg/kg dose provided in the prior art reference, as the instant claims are composition claims and not method claims, the intended use has no limitation affecting the structure of the composition as the claim is a pharmaceutical composition and not a method of use.  Applicant argues that the dose reported in Ahn ‘467 is higher than the dose recited in amended claim 9.  This argument is not persuasive as the instant claims are composition claims and not method of use claims.  The composition of claim 9 is an amount of the compound of formula I or its salt or hydrate of greater than 2mg to 10mg or less based on the free base.  The intended administration to a human does not change the composition.  The composition of the prior art ahn’467 is a composition of formula I or its salt or hydrate of greater than 2mg to 10mg or less based on the free base.  
In regards to the Ahn 2016 rejection (2nd rejection), the oral dosage of 3mg/kg in a tufted capuchin monkey provided in the prior art, theoretically converted to a dose for a capuchin monkey would be about 3-8.7mg, which is within the range of the instant claims. While the theoretical conversion to 11.6mg for human administration is provided by applicant on pages 11 and 12 of the remarks, it is again reiterated that the instant claims are pharmaceutical composition claims and not method of use claims.  The intended use of the administration to a human indicated by “human” dose in the claims does not change the structure of the pharmaceutical composition  .  An intended use of “human” dose does not overcome the prior art rejection as the instant claims are drawn to product claims and not method claims.  While these product claims include an intended use in the recitation that the dose is for administration to a human “human dose”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, being administered to a human, then it meets the claim.  In the instant case, the prior art structure is capable of performing the intended use of being administered to a human.  Additionally, an intended use generally is not limiting when the claim body describes a structurally complete invention such that deletion of the intended use phrase does not affect the structure or steps of the claimed invention.  As is the instant case, the deletion of the intended use “human” does not affect the structure of the claimed invention as the structure is a pharmaceutical composition comprising an active ingredient of formula I, or a pharmaceutically acceptable salt thereof or a hydrate thereof at a dose of greater than 2 mg to 10mg or less based on the free base of the compound of Formula I.  It is noted that recitation of the intended utility into a compound claim which can otherwise stand alone is not considered a further limitation of the claim. In re Ridden, 318 F.2d 761, 138 USPQ 112.  Additionally, A recitation of the intended utility does not impart patentability to a known composition.  In re Spada, 911 F.2d 705, 15 USPQ 2d 1655 (Fed. Cir. 1990).  Lastly, a compound and its properties are inseparable.  In re Papesch, 315 F.2d 381, 137 USP 43 (CCPA 1963).  The doses provided in the prior art Ahn 2016 are therefore not higher as the dose provided of 3mg/kg in a tufted capuchin monkey is theoretically about 3-8.7mg.
Applicant’s again argue that neither Ahn’467 or Ahn 2016 discloses a human dose of formula I.  This argument is not persuasive as the “human” dose of claim 9 is considered an intended use of the composition of claim 9 for being administered to a human.  Claim 9 is a composition comprising a specific mg amount of the formula I which is found in the prior art and not changed due to the intended “human” dose.  The dosage provided in both prior art references are compositions comprising a specific mg amount of the formula I which is within the instant claims.  While the prior art compositions are administered to monkeys, the prior art compositions are identical to the instant compositions as the intended administration to a human by “human” dose does not limit when the claim body describes a structurally complete invention such that deletion of the intended use phrase does not affect the structure or steps of the claimed invention.  As is the instant case, the deletion of the intended use “human” does not affect the structure of the claimed invention as the structure is a pharmaceutical composition comprising an active ingredient of formula I, or a pharmaceutically acceptable salt thereof or a hydrate thereof at a dose of greater than 2 mg to 10mg or less based on the free base of the compound of Formula I.  It is noted that recitation of the intended utility into a compound claim which can otherwise stand alone is not considered a further limitation of the claim. In re Ridden, 318 F.2d 761, 138 USPQ 112.  Additionally, A recitation of the intended utility does not impart patentability to a known composition.  In re Spada, 911 F.2d 705, 15 USPQ 2d 1655 (Fed. Cir. 1990).  
	Applicant states that it is noteworthy that both Ahn ‘467 and Ahn 2016 investigage URAT1 activity in animals, not humans.  However, it is normal and within the normal skill in the art to test in animals before testing in humans, and as stated in Ahn 2016, Page 164, provides that there are significant difference between species in terms of urate metabolism.  URAT1 inhibition would be expected to cause significant urate-lowering in gout patients.  Page 164 also provides that additionally, UR-1102 would be expected to show a much more significant effect in patients with gout than the greater decreases in plasma urate level it achieved in the Cebus monkeys.  
The 35 USC 102 rejections are therefore maintained, for example, as there is no evidence provided to show that administration to a capuchin monkey at 3mg/kg or 3.75mg/kg would not result in a pharmaceutical composition with a dose of 2 to 10 mg, especially when compared to the theoretical dose of a human of 15mg as seen in the instant specification and whereas the instant claim is not a method of treating a human, but a pharmaceutical composition claim.  Additionally, the addition of a “human” dose to claim 9 is equivalent to adding an intended use to the pharmaceutical composition claim, i.e. the administration to a human.  An intended use of “human” dose does not overcome the prior art rejections as the instant claims are drawn to product claims and not method claims.  While these product claims include an intended use in the recitation that the dose is for administration to a human “human dose”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, being administered to a human, then it meets the claim.  In the instant case, the prior art structure is capable of performing the intended use of being administered to a human.  Additionally, an intended use generally is not limiting when the claim body describes a structurally complete invention such that deletion of the intended use phrase does not affect the structure or steps of the claimed invention.  As is the instant case, the deletion of the intended use “human” does not affect the structure of the claimed invention as the structure is a pharmaceutical composition comprising an active ingredient of formula I, or a pharmaceutically acceptable salt thereof or a hydrate thereof at a dose of greater than 2 mg to 10mg or less based on the free base of the compound of Formula I.  It is noted that recitation of the intended utility into a compound claim which can otherwise stand alone is not considered a further limitation of the claim. In re Ridden, 318 F.2d 761, 138 USPQ 112.  Additionally, A recitation of the intended utility does not impart patentability to a known composition.  In re Spada, 911 F.2d 705, 15 USPQ 2d 1655 (Fed. Cir. 1990).
The 103 rejection is also maintained as the prior art references, as discussed above, do teach a pharmaceutical composition with the required 2mg-10mg dose.  While applicant states that the prior art does not teach or suggest the method of independent claim 9, it is noted that claim 9 is a pharmaceutical composition claim and not a method of treating a human. 
Additional remarks state that the Ahn 2016 statement that UR-1102 would be expected to show a much more significant effect in patients with gout than the greater decreases in plasma urate level it achieved in the Cebus monkeys does not provide any guidance to the recited amount of formula I of “greater than 2 mg to 10mg or less based on the free base of the compound of Formula I.  This argument is not persuasive as again both Ahn references provide compositions with doses within the 2mg to 10mg range provided to cebus monkeys which anticipate the instant claims as the instant claims are composition claims with an intended use that does not limit the structure of the pharmaceutical composition.  The rejected claims are not method of use claims.  The intended use of “human” dose does not result in a structural difference between the claimed invention and the prior art.  The prior art rejections are therefore maintained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pre-Grant Publication 2011/0028467.
US Pre-Grant Publication 2011/0028467 provides compounds of the formula I, page 2.  Page 13 provides oral administration.  Page 14 provides administering preferably 1-200 mg per day.  Compound 4 is found page 15 and 43:

    PNG
    media_image2.png
    226
    250
    media_image2.png
    Greyscale
.  Compound 33 is found on page 26 and 46:

    PNG
    media_image3.png
    251
    304
    media_image3.png
    Greyscale
.  Page 56 provides test for uricosuric effect in Cebus Monkey with example 4, wherein 3.75 mg/kg is utilized. 
Ahn’467 provides a pharmaceutical dosage of 3.75mg/kg see experimental example 4, page 56:

    PNG
    media_image4.png
    247
    482
    media_image4.png
    Greyscale
This dose was administered orally once daily to a cebus monkey.  As stated on page 3 of the instant specification, the dose of 3.75mg/kg corresponds to a theoretical conversion of about 15mg in a human.  A cebus monkey is smaller than a human, see de Souza et al. which provides that Capuchin monkeys can weigh between 1 to 2.9 kg, page 14.  Therefore a theoretical conversion of 3.75mg/kg would correspond to a dose of about 3.75 to about 10.88mg in a capuchin monkey, which is within the range of the instant claims as the instant claims are pharmaceutical composition claims and are not methods of treating humans.  
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung Oh Ahn et al.
Sung Oh Ahn et al. discloses UR-1102, see Figure 1, page 158:

    PNG
    media_image5.png
    164
    182
    media_image5.png
    Greyscale
.  Page 159 provides that 3mg/kg was administered by oral gavage in a dose once daily.  See also page 162, table 2 for UR-1102 3mg/kg dose.  Page 164 provides that UR-1102 at 3mg/kg exhibited both better systemic exposure and significannly greater plasma urate-lowering than benzbromarone at 3mg/kg.  Page 164 provides that there are significant difference between species in terms of urate metabolism.  URAT1 inhibition would be expected to cause significant urate-lowering in gout patients.  Page 164 also provides that additionally, UR-1102 would be expected to show a much more significant effect in patients with gout than the greater decreases in plasma urate level it achieved in the Cebus monkeys.  The oral dosage of 3mg/kg in a tufted capuchin monkey provided, theoretically converted to a dose for a capuchin monkey would be about 3-8.7mg, which is within the range of the instant claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pre-Grant Publication 2011/0028467 alone or in view of Sung Oh Ahn.
US Pre-Grant Publication 2011/0028467 provides compounds of the formula I, page 2.  Page 13 provides oral administration.  Page 14 provides administering preferably 1-200 mg per day.  Compound 4 is found page 15 and 43:

    PNG
    media_image2.png
    226
    250
    media_image2.png
    Greyscale
.  Compound 33 is found on page 26 and 46:

    PNG
    media_image3.png
    251
    304
    media_image3.png
    Greyscale
.  Page 56 provides test for uricosuric effect in Cebus Monkey with example 4, wherein 3.75 mg/kg is utilized.  
Sung Oh Ahn et al. discloses UR-1102, see Figure 1, page 158:

    PNG
    media_image5.png
    164
    182
    media_image5.png
    Greyscale
.  Page 159 provides that 3mg/kg was administered by oral gavage in a dose once daily.  See also page 162, table 2 for UR-1102 3mg/kg dose.  Page 164 provides that UR-1102 at 3mg/kg exhibited both better systemic exposure and significantly greater plasma urate-lowering than benzbromarone at 3mg/kg.  Page 164 provides that there are significant difference between species in terms of urate metabolism.  URAT1 inhibition would be expected to cause significant urate-lowering in gout patients.  Page 164 also provides that additionally, UR-1102 would be expected to show a much more significant effect in patients with gout than the greater decreases in plasma urate level it achieved in the Cebus monkeys.
The difference between US 2011/0028467 and instant claim 11 is that while US 2011/0028467 provides the HCL salt: 
    PNG
    media_image3.png
    251
    304
    media_image3.png
    Greyscale
example 33, the reference does not provide the HCl salt in a pharmaceutical composition with a dose of greater than 2mg to 10mg or less based on the free base.  However, US 2011/0028467 does disclose pharmaceutical compositions of formula I, orally administered, page 13, once daily, page 14, in a dose of 1-200 mg, page 14.  Additionally, the free base of example 33 (which is example 4) is utilized in experimental example 4 where 3.75mg/kg is utilized.  For combination with Sung Oh Ah, as seen in Sung Oh Ahn, which utilizes 3mg/kg of UR-1102, Page 164 also provides that additionally, UR-1102 would be expected to show a much more significant effect in patients with gout than the greater decreases in plasma urate level it achieved in the Cebus monkeys.  Therefore, one would be motivated to administer the HCL salt (example 33): 
    PNG
    media_image3.png
    251
    304
    media_image3.png
    Greyscale
at doses similar to that utilized by its free base (example 4).  Also, see MPEP 2144.05 which provides that in the case where the claimed range lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness, In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed Cir. 2003).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                         28 April 2022Rebecca Anderson					
Group 1620				
Technology Center 1600